DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 12-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “a defective subpixel detection process comprising: turning on the plurality of first light-emitting elements; acquiring image data of the plurality of first light-emitting elements which has been turned on; acquiring data of positions and light emission colors of at least one defective subpixel and other subpixels among the plurality of first subpixels based on the image data, the at least one defective subpixel being supposed to emit predetermined light with a predetermined color; and storing the data of the positions and the light emission colors; a wavelength conversion layer formation process of providing wavelength conversion layers respectively over the plurality of first light-emitting elements; and providing, based on the data of the positions and the light emission colors, a wavelength conversion layer over the second light-emitting element to convert emission light emitted from 2Attorney Docket No.: NCH-P0160Patent the second light-emitting element to the predetermined light with the predetermined color if the predetermined color is red or green” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571) 270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.